Citation Nr: 1734395	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-26 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from December 1970 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1. In a rating decision issued in March 2009, the RO denied a claim for service connection for vertigo based on the determination that the evidence did not show that the Veteran's vertigo was related to his service.
 
2.  The evidence received since the March 2009 RO decision, which denied a claim of entitlement to service connection for vertigo, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 2009 rating decision that denied service connection for vertigo, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160 (d), 20.201, 20.302, 20.1103 (2016). 

2. The evidence received subsequent to the March 2009 rating decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for vertigo have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remand (with regard to the claim for service connection for a low back disability).  

New and Material Evidence

A March 2009 rating decision denied service connection for vertigo on the bases that the evidence did not show that the evidence did not show that the Veteran's vertigo was related to his service.  Specifically, the RO indicated that there was no evidence showing a current diagnosis of vertigo related to treatment for inner ear disease, dizziness, or other symptoms of vertigo during service and the STRs did not show treatment for vertigo or diagnosis of any chronic vertigo disability.
Although the RO declined to reopen the claim in an August 2013 Statement of the Case, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160 (d), 20.302, 20.1103 (2016).  Since the Veteran did not appeal that decision or submit any additional evidence within one year of the March 2009 rating decision, that decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103 (2016).

In this regard, the Board notes that in May 2010, VA received a statement from the Veteran in which he expressed his disagreement with the March 2009 rating.  However, since the statement was received more than one year following the date VA mailed him notice of the March 2009 decision, the Board finds that the Veteran's March 2010 notice of disagreement (NOD) was untimely filed.  Consequently, the March 2009 rating decision is final.  38 U.S.C.A. § 7105.  The Board construed the Veteran's May 2010 NOD as Veteran an informal claim to reopen his previously denied claim for service connection for vertigo.
 
VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New and material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).
In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element in order for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  The standard is low. However, it must be met to reopen the claim. 

The pertinent evidence of record at the time of the March 2009 rating decision included the Veteran's DD Form 214, service treatment records (STRs), and private treatment records and VA treatment records, January 2009 VA examination, and the Veteran's statements in support of his claim.

It is important for the Veteran to understand that the unestablished facts necessary to substantiate service connection for his vertigo, are a nexus between his current disability and service.

The evidence received since the March 2009 RO decision consists of additional VA treatment records, service personnel records (SPRs), and statements in support of the Veteran's claim from the Veteran and his sister.

The statements from the Veteran are duplicative of evidence that was already of record in March 2009 (they are essentially saying the same thing they did before).  The statement from the Veteran's sister merely describes her observations of his vertigo symptoms.  In an April 2011, the Veteran claimed that he had PTSD that may be related to his vertigo.  To the extent that the Veteran contends that he has vertigo related to his PTSD, the Board notes that the Veteran is not service-connected for PTSD or any other psychiatric disorder.  Accordingly, PTSD or any other psychiatric disorder may not serve as a predicate service-connected disability upon which to base his claim.

The newly received evidence merely demonstrates the Veteran's continued assertions that the claimed disability is related to service.  The Board finds that, as the new evidence does not address any unestablished fact necessary to establish service connection for any of the claimed disability in a way that raises a reasonable possibility of substantiating any claim, but is cumulative and redundant of evidence already of record, the additional evidence is not new or material.  The Veteran is simply stating his claim once again without providing new and material evidence.

With regard to the SPRs received subsequent to the March 2009 rating decision, the Board notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156 (c).  In this regard, the service personnel records do not contain any information or evidence relevant to, or which would substantiate, the vertigo claim.  Therefore, the service personnel records are not deemed relevant to the claim on appeal and 38 C.F.R. § 3.156 (c) are not applicable to this claim.

As a result, the Board finds that the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim on appeal, thus is not new and material and this claim is not reopened.  38 C.F.R. § 3.156 (a).

In any event, even if the Board did reopen the claim, it is important for the Veteran to understand that a great deal of the evidence he has recently submitted would provide highly probative factual evidence against his claim.  Newly received does not indicate any etiologically relationship between the current vertigo and his service.  In this regard, the evidence would only provide highly probative evidence against the claim on the merits.

The Board notes that the Veteran has been notified in writing of the reasons for the denial of service connection and for the reasons of the denial of his application to reopen.  He has offered no additional information regarding the claim that would provide a reasonable basis for further development.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for vertigo, has not been received.  As such, the March 2009 rating decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received that is sufficient to reopen the claim for service connection for vertigo; the claim is not reopened.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


